MEMORANDUM OPINION

No. 04-05-00715-CR

EX PARTE JERMAINE KING

From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-8387
Honorable Bert Richardson, Judge Presiding


PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
                        Rebecca Simmons, Justice
 
Delivered and Filed:   December 7, 2005

DISMISSED FOR LACK OF JURISDICTION

            The trial court denied appellant’s request for a reduction in bail on August 15, 2005. 
Therefore, the notice of appeal was due to be filed on September 14, 2005.  Tex. R. App. P.
26.2(a)(1).  A motion for extension of time to file the notice of appeal was due on September 29,
2005.  Tex. R. App. P. 26.3.  Appellant did not file a motion for extension of time to file a notice of
appeal, and he filed his notice of appeal on October 6, 2005.  The envelope in which appellant
mailed his notice of appeal is post-marked October 5, 2005, and the certificate of service in the
notice of appeal is dated October 3, 2005.
            On November 1, 2005, we ordered appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction.  Appellant did not file a response.  Therefore, this appeal is
dismissed for lack of jurisdiction.
PER CURIAM
 
DO NOT PUBLISH